         Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 1 of 8




      UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


 IN RE THE APPLICATION OF
 DREYMOOR FERTILIZERS OVERSEAS
 PTE LTD.

                                                            CASE NO. 1;20-mc-00192
 REQUEST FOR DISCOVERY PURSUANT
 TO 28 U.S.C. § 1782



    EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782


       COMES NOW, Applicant, Dreymoor Fertilizers Overseas Pte Ltd. (“Dreymoor” or

“Applicant”), by and through its undersigned counsel applies for an ex parte Order pursuant to

28 U.S.C. § 1782 to obtain discovery in the form of subpoenas to be served on intermediary

banks located within the Southern District of New York, and for the production of relevant

documents in the possession, custody, and/or control of H.S.B.C. Bank U.S.A., N.A.; Bank of

New York Mellon; JPMorgan Chase Bank, N.A.; Citibank N.A.; Deutsche Bank Trust Company

Americas and its affiliates Deutsche Bank and Bankers Trust Company; Israel Discount Bank of

New York; Wells Fargo Bank, N.A.; Commerzbank AG; and Bank of America, N.A

(collectively, the “Intermediary Banks”) for use in an action pending before the Lithuanian

Appeals Court entitled Dreymoor Fertilizers Pte Ltd v. UAB AVAgro and AVAgro LLC, Case

No. e2T-34-943/2020 (the “Lithuanian Enforcement Action”), a related action also pending in

Lithuania entitled UAB Avagro v. Klaipeda Stevedoring Company (the “Klasco Action”), in

which Applicant is seeking to intervene, and additional reasonably contemplated foreign actions

(the “Future Actions”).

       “[I]t is neither uncommon nor improper for district courts to grant applications made

pursuant to §1782 ex parte.” Gushlak v. Gushlak, 486 Fed. Appx. 215, 217 (2d Cir. 2012)


                                                1
          Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 2 of 8




(summary order); Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 78 (2d Cir.

2012) (reviewing district court’s grant of motion to quash subsequent to ex parte grant of §1782

application); In re Edelman, 295 F.3d 171, 173-175 (2d Cir. 2002) (same); see also In re

Hornbeam, -- Fed.Appx. --, 2018 WL 416486, *2 (2d Cir. Jan. 16, 2018) (summary order) (“this

court has decided appeals from motions to quash ex parte § 1782 subpoenas without identifying

any impropriety in the ex parte nature of the § 1782 application.”). Requests for transfer records

from intermediary banks are routine and rarely opposed by such banks. In previous cases seeking

similar discovery from intermediary banks under § 1782, the Court noted that “New York Banks

routinely receive and comply with similar subpoenas issued pursuant to 28 U.S.C. §1782. In

response . . . the Banks have searched their electronic transaction databases for the relevant terms

timely provided counsel with sample electronic spreadsheets listing the basic information

relating to any wire transfers that satisfy the search parameters. In re Application of Hornbeam

Copr., 2014 WL 8775453, *1 (S.D.N.Y. Dec. 24, 2014).

        This action arises from the efforts by Dreymoor, a Singapore corporation, to enforce a Final

Award in the amount of €6,211,091.06 and $339,761.42 (the “Award”), which has been issued in

favor of Dreymoor in an ICDR Arbitration1 in New York against UAB AVAgro, a Lithuanian

fertilizer trading corporation (“UAB”) and its parent company AVAgro LLC, a limited liability

company based in Kansas (“LLC”, and collectively with UAB, “AVAgro”). At all relevant times,

UAB was wholly owned by LLC which, in turn, was wholly owned by a single individual, Anna

Mikhailova (“Ms. Mikhailova”). Ms. Mikhailova handled all of the negotiations for AVAgro in

the Dreymoor transaction.




1
 UAB AVAgro v. Dreymoor, International Center for Dispute Resolution, Case No. 01-19-0000-3381 (the
“Arbitration”).

                                                     2
         Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 3 of 8




       The Award is against both UAB AVAgro and AVAgro LLC. Applicant now seeks to

enforce that Award in the pending Lithuanian Enforcement Action. A related action involving title

to the products purchased with the funds supplied by Dreymoor (the “Products”) is also pending

in Lithuania before the Klaipeda Regional Court entitled Klasco v. UAB Avagro, Case No. e2T-

1099-538/2019 (the “Klasco Action”). Based on the Award, Dreymoor is an interested party as it

holds an interest in the Products and intends to intervene in such action. Dreymoor also anticipates

bringing additional litigation against the involved parties as discussed below (the “Future

Actions”). The evidence sought here is for use in the Lithuanian Enforcement Action, the Klasco

Action and the Future Actions (collectively, the “Actions”).

       Applicant seeks discovery from the above-listed intermediary banks, which are located in

this District and have acted either as direct transfer banks or as the intermediary or correspondent

banks for the payments and transfers which are or will be at issue in the Actions. Based on

Applicant’s investigation of the intermediary or correspondent banks involved in the transactions

between the parties in the foreign proceedings, the banks from which the Applicant seeks discovery

are H.S.B.C. Bank U.S.A., N.A.; Bank of New York Mellon; JPMorgan Chase Bank, N.A.;

Citibank N.A.; Deutsche Bank; Wells Fargo Bank, N.A.; Commerzbank AG; and Bank of

America, N.A. These banks are known or likely to have served as intermediary or correspondent

banks for the U.S. Dollar transfers between the parties in the foreign proceeding.

       The payments and transfers which are or will be at issue in the Actions were made from

and to non-U.S. banks but, as with all bank transactions in U.S. dollars, were routed through

intermediary banks located within the Southern District of New York. The discovery sought

here are the records of the fund transfers – within a relevant timeframe before and after the

Dreymoor transaction – held by the Intermediary Banks showing the funds transfers and any

other payments made to or from Avagro and Ms. Mikhailova.

                                                 3
         Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 4 of 8




       Specifically, the subpoenas to the Intermediary Banks seek:

           1. Copies of any orders, instructions or wire transfers received from any person

              or entity (including but not limited to, any payor/transferor bank to a

              payee/transferee bank) for the benefit or credit of, or with any reference to any

              of the following entities (the “Transferees”):

                              i.     UAB AvAgro.

                              ii.    AvAagro LLC.

                              iii.   Anna Mikhailova, an individual.

              in which the Intermediary Banks have acted as intermediary banks, together with

              any electronic and/or paper records thereof for the period beginning January 1,

              2017 the present.

           2. Copies of any other documents in the possession of the Intermediary Banks

              relating to the Transferees.

       The application meets the three statutory requirements for discovery set forth in

Section 1782. First, the parties from which discovery is sought, the Intermediary Banks, are

present within the Southern District of New York. Second, the documents requested are

“for use” in the ongoing Lithuanian Action and Klasco Action and contemplated Foreign

Actions which the Applicant intends to bring against transferees of the funds. Third, as a

party in the ongoing and contemplated foreign actions, Applicant qualifies as an “interested

person” under Section 1782.

       Further, the four discretionary factors set out by the United States Supreme Court in

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) weigh in favor of

granting Applicant’s application, as set forth in the Declaration of Suraj Aggarwal, dated April

9, 2020 (the Aggarwal Declaration”) and the Memorandum of Law submitted with this

                                               4
          Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 5 of 8




Application. In summary, the Intermediary Banks are not parties to the foreign actions, there is

no restriction on the use of this discovery in the foreign actions, the Applicant is not

circumventing any proof gathering motivation in Lithuania and the discovery requested is

narrowly tailored to highly relevant document easily assembled and routinely supplied by

intermediary banks.

       Accordingly, for the reasons set forth in this Application; the Aggarwal Declaration; and

the Memorandum of Law submitted contemporaneously with this Application, Applicant

respectfully requests that the Court grant it permission to serve the Intermediary Banks with a

respective subpoena substantially in the form of the subpoena attached to the declaration of Suraj

Aggarwal at Exhibit 1.

       A form of the proposed Order granting the requested discovery is attached hereto as

Exhibit A.



 Dated: April 13, 2020                                     Respectfully submitted,


                                                           __/s/ Matthew Feser_______________
                                                           Patrick Salisbury
                                                           Matthew Feser
                                                           SALSIBURY & RYAN LLP
                                                           1345 Avenue of the Americas
                                                           2nd Floor
                                                           New York, New York 10105
                                                           Tel: 212.977.4660
                                                           Fax: 212.977.4668

                                                           Attorneys for Applicant




                                                  5
Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 6 of 8




                           EXHIBIT A




                             6
          Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 7 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X

IN RE THE APPLICATION OF DREYMOOR                    :
                                                                DATE FILED: April 13, 2020
FERTILIZERS OVERSEAS PTE LTD.
                                                     :
                                                     :           CASE NO. 1:20-mc-00192

REQUEST FOR DISCOVERY PURSUANT TO :
28 U.S.C. § 1782
                                  :                              (PROPOSED) ORDER

                                                     :
                                                     :
                                                     :
                                              :
       __________________________, District Judge:
                                              X

       Applicant, Dreymoor Fertilizers Overseas Pte. Ltd. (“Dreymoor” or “Applicant”), moves

for an order pursuant to 28 U.S.C. § 1782 authorizing it to take discovery from H.S.B.C. Bank

U.S.A., N.A.; Bank of New York Mellon; JPMorgan Chase Bank, N.A.; Citibank N.A.;

Deutsche Bank (and its affiliates Deutsche Bank Trust Company Americas and Bankers Trust

Company); Israel Discount Bank of New York; Wells Fargo Bank, N.A.; Commerzbank AG;

and Bank of America, N.A. (collectively, the “Respondents”) for use in foreign proceedings.

Specifically, Applicant requests that the Court order the issuance of subpoenas directing each of

the Respondents to produce documents, as described in the subpoena attached to the Declaration

of Suraj Aggarwal, dated April 10, 2020 (the Aggarwal Declaration”), as Exhibit 1 at Docket

No. __ (the “Subpoena”), for use in ongoing and contemplated foreign litigation.


       The Court is satisfied that the application is proper under 28 U.S.C. § 1782: (1)

Respondents reside and are found in this District; (2) the discovery is sought for use in

                                                 7
          Case 1:20-mc-00192-PGG Document 1 Filed 04/14/20 Page 8 of 8




proceedings before a foreign tribunal; and (3) Applicant – as a party in ongoing litigation and the

potential plaintiff in contemplated litigation – is an interested party in those proceedings. The

Court also finds that the discretionary factors, as described in Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241, 264-266 (2004), weigh in favor of granting Applicant’s application.


       Accordingly, it is hereby ORDERED that Applicant’s application is GRANTED.

Applicant may serve each of the Respondents with the Subpoena, in substantially the form it

appears as attached to the Declaration of Suraj Aggarwal as Exhibit 1.


       It is further ORDERED that Respondents shall produce the documents as specified in the

subpoena. Discovery shall be governed by the Federal Rules of Civil Procedure and the Local

Rules of the United States District Court for the Southern District of New York.


       SO ORDERED.


Dated: _____________, 2020
       New York, New York


                                                      _________________________




                                                  8
